Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 6, 2017

                                      No. 04-16-00816-CR

                                       Gilbert NAVARRO,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-0226-CR-C
                           Honorable William Old, Judge Presiding


                                         ORDER

       Court reporter Lori Schmid has filed a notification of late reporter’s record, requesting an
additional thirty days to file the reporter’s record. We GRANT the extension and ORDER Lori
Schmid to file the reporter’s record on or before April 3, 2017.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court